DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the claims filed 10/15/2020.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 8, the limitation of “any given stop band” in line 2 is indefinite since it is not clear what does it exactly refer to.
Regarding claim 12, the limitation of “any given stop band” in line 2 is indefinite since it is not clear what does it exactly refer to.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103 (a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor 
Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brennan et al. (U. S. Pat. –  6,236,731) in view of Dittberner et al. (U. S. Pat. – 8,515,109).
Regarding claim 1, Brennan et al. disclose a telecommunication apparatus comprising: a first processor (14) configured to convert a microphone (10) output signal to outgoing data; a transceiver configured to transmit the outgoing data and to receive incoming data; a second processor (26) configured to (a) extract a first signal from the incoming data and (b) process the first signal using a digital filter and generate a corresponding filtered second signal as an output, wherein the digital filter has at least four audio frequency stop bands (1 to N), with an audio frequency pass band positioned between adjacent stop bands, each of the stop bands having a respective center frequency and a respective bandwidth; an audio frequency amplifier (28) configured to drive a speaker with an amplified version of the second signal; and a controller (34) programmed to output an audio signal that corresponds to a set of words to the digital filter for processing, and accept an adjustment (fitting/updating by 44 and 46) of parameters of the digital filter that provides the user with improved intelligibility (Fig. 1) as claimed. But Brennan et al. may not specially teach that the adjustment is a user adjustment as claimed. Dittberner et al. disclose a similar structured telecommunication apparatus, comprising a microphone (4, 8), a filterbank (20) and a controller (52), wherein the controller accept a user adjustment of parameters of the filterbank that provides the user with improved intelligibility (Fig. 4). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide an additional controller for adjusting parameters of 
Regarding claim 2, Brennan et al. may not specially teach that the controller, the first processor, and the second processor are all implemented in a single integrated circuit as claimed. Since providing suitable single IC chip for a hearing device is very well known in the art (Official Notice), it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide integrate the processing circuits into a single IC chip for the telecommunication apparatus taught by Brennan et al., in order to effectively and efficiently manufacture the telecommunication device.
	Regarding claim 3, Brennan et al. further disclose the telecommunication apparatus, wherein added noise is included in the audio signal that corresponds to the set of words (Fig. 1) as claimed inherently.
	Regarding claim 4, Brennan et al. further disclose the telecommunication apparatus, wherein the center frequencies of all the stop bands are positioned at regular intervals on a linear scale (col. 3, lines 1-21).
	Method claims 5-10 are similar to claims 1-4 and 11-18 except for being couched in method terminology; such methods would be inherent when the structure is shown in the references.
	Regarding claim 11, Brennan et al. disclose a telecommunication apparatus comprising: a first processor (14) configured to convert a microphone (10) output signal to outgoing data; a transceiver (14 to 26) configured to transmit the outgoing data and to receive incoming data; a second processor (26) configured to (a) extract a first signal from the incoming data and (b) process the first signal using a digital filter and generate a corresponding filtered second signal as an output, wherein the digital filter has at least four audio frequency stop bands (1 to N), with an audio 
	Regarding claim 12, Brennan et al. further disclose the telecommunication apparatus, wherein a spacing in frequency between the center frequency of given stop band and the center frequency of a subsequent stop band is at least two times the bandwidth of the given stop band (col. 3, lines 1-21) as claimed.
	Regarding claim 13, Brennan et al. further disclose the telecommunication apparatus, wherein each of the stop bands has an order N of at least 6 and a stop band gain that is below -9 dB (Figs. 2c-d).
	Regarding claim 14, Brennan et al. further disclose the telecommunication apparatus, wherein the digital filter has between 8 and 20 stop bands (col. 12, lines 18-64).
	Regarding claim 15, Brennan et al. further disclose the telecommunication apparatus, wherein a size of the regular intervals is adjustable (col. 2, lines 1-13 and col. 3, lines 36-39). But Brennan et al. may not specially teach that the adjustable is a user adjustable as claimed. Dittberner et al. disclose a similar structured telecommunication apparatus, comprising a microphone (4, 8), a filterbank (20) and a controller (52), wherein the controller accept a user adjustment of parameters of the filterbank that provides the user with improved intelligibility (Fig. 4). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide an additional controller for adjusting 
	Regarding claim 16, Brennan et al. further disclose the telecommunication apparatus, wherein each of the stop bands has the same bandwidth B, and wherein B is adjustable (col. 2, lines 1-13 and col. 3, lines 36-39). But Brennan et al. may not specially teach that the adjustable is a user adjustable as claimed. Dittberner et al. disclose a similar structured telecommunication apparatus, comprising a microphone (4, 8), a filterbank (20) and a controller (52), wherein the controller accept a user adjustment of parameters of the filterbank that provides the user with improved intelligibility (Fig. 4). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide an additional controller for adjusting parameters of the filterbank by the user for the telecommunication apparatus taught by Brennan et al., in order to provide convenience for the user to operate the telecommunication apparatus.
	Regarding claim 17, Brennan et al. further disclose the telecommunication apparatus, comprising the speaker (24).
Regarding claim 18, Brennan et al. further disclose the telecommunication apparatus, comprising a microphone (10) that generates the microphone output signal (to 12 in Fig. 1) as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm. If it is necessary, the examiner’s supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.



/SUHAN NI/Primary Examiner, Art Unit 2651